Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-8 are pending in this application.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Armel et al. (WO 2018/019845)1 and Guice et al. (US 2008/0227637)2 in view of Salas-Perez et al., Riar et al., Grossmann et al., Sievernich et al. (US 9,629,366), and Heap et al.
Armel discloses method for controlling PPO resistant weeds, wherein saflufenacil is applied to the PPO inhibitor herbicide resistant weeds, parts thereof, or its propagation material (page 1, lines 5-7).  PPO resistant weeds are those weeds which 3).  One embodiment of Armel teaches that PPO resistant weeds are weeds which are not controlled (<70% suppression or eradication) by application of 200 g/ha or lower, 100 g/ha or lower, or 50-100 g/ha of fomesafen, lactofen, or both, but which are >90% suppressed or eradicated by saflufenacil at the same application amount.  See page 10, lines 7-16; paragraph bridging pages 11-12.  PPO resistant weeds include Amaranthus palmeri and waterhemp, which includes A. tamariscinus and other Amaranthus species (page 13, lines 11-15, 19-21, 24; page 47, lines 36-38; page 48, lines 16-17, 22-23).  Armel’s PPO-inhibitor resistant weeds are further disclosed as including those that have the [Symbol font/0x44]G210 mutation (page 14, lines 16-20).  Use in saflufenacil- and PPO inhibitor-tolerant crops is disclosed (claim 15; page 34, lines 25-31; paragraph bridging pages 42-43) such as soybeans, oilseed rape, cereals, rice, sunflowers, and others (page 34, lines 19-21).  The crop can have tolerance to glyphosate in addition to tolerance to PPO inhibitors, including saflufenacil (paragraph 2 (page 58, lines 6-17).  Armel further teaches mixture with one or more herbicides (page 32, lines 7-17) such as EPSP synthase inhibitor glyphosate-potassium (page 23, lines 34-35; see B.53 on page 26), VLCFA inhibitors dimethenamid, dimethenamid-P, pyroxasulfone (page 24, lines 10-16; se B.63 on page 26), and ALS inhibitor imazethapyr, imazethapyr-ammonium salt (page 21, lines 23, 35; see B.9, B.10 on page 26), to “broaden the spectrum of action and to achieve synergistic effects” (page 16, lines 1-17, 38-40).  Glyphosate-potassium is particularly preferred (page 27, lines 3-5).  In binary mixtures, the weight ration can range from 1:75 to 75:1, and in ternary mixtures, the weight ratio can range from 1:75 to 75:1 for the three herbicides (page 33, lines 15-31).  
Guice discloses a method of controlling glyphosate resistant weeds or glyphosate resistant undesirable volunteer crops, which comprises applying saflufenacil (phenyluracil I.7) in combination with glyphosate or an agriculturally acceptable salt thereof (Examples 1-2 on pages 17-18; claims 14, 18, 20) and preferably with another herbicide such as imazethapyr (claims 14, 18, 20-21, 23), or dimethenamid or dimethenamid-P (paragraph 132).  Exemplified weight ratio of saflufenacil to glyphosate is 1:70 and 1:22.4 (Examples 1-2).  Example 2 shows synergistic effect of saflufenacil combined with glyphosate, wherein 0% control by glyphosate applied alone and 24% control by saflufenacil alone is compared to 80% control by the mixture of saflufenacil and glyphosate.    
Salas-Perez et al. disclose that Arg128Gly mutation and Gly210 deletion mutation are known in PPO-inhibitor resistant weeds (abstract; page 7727-28).  Also, the full article discloses several other important teachings.  
Amaranthus palmeri can be resistant to both fomesafen and glyphosate (page 726, including Figure 5 and Table 4; page 729).  “Majority of PPO-resistant accessions (85%) exhibited resistance to both glyphosate and trifloxysulfuron” (Page 726).  
A. palmeri is one of the most troublesome and economically damaging agronomic weeds in the southern U.S., with a photosynthetic rate that is 3-4 times the rate of corn and soybean and growth rate of 5 cm/day under optimum growing conditions (page 718).  A. palmeri can reduce corn, cotton, and soybean yield 91%, 77%, and 78%, respectively (page 719, left column).  
Out of all other PPO inhibiting herbicides, saflufenacil had the highest herbicidal activity against fomesafen-resistant A. palmeri; and with small seedlings, cross resistance occurred with all foliar-applied PPO herbicides except saflufenacil (page 718, abstract; page 725, paragraph bridging the two columns).  
There are different chemical families that inhibit PPO activity, including diphenylethers (fomesafen, lactofen) and pyrimidinediones (saflufenacil).  Page 719, left column.  
“Plant size is a critical factor in the efficacy and consistency of performance of most foliar-applied herbicides.” (page 725, left column).  There is a narrow window of opportunity for effective POST herbicide application, and control of A. palmeri becomes difficult when it is >10 cm tall (page 718, right column).  Against fomesafen-resistant A. palmeri, saflufenacil was less effective against larger seedlings and more effective against smaller seedlings (page 725, left column).    
Because of observation of different levels of resistance to fomesafen in different samples of fomesafen-resistant A. palmeri, Salas-Perez et al. “have not ruled out the possibility that other resistance mechanism(s) exist in some PPO inhibitor-resistant accessions …” or some fomesafen-resistant A. palmeri may “harbor multiple resistance mechanisms …” (page 729, right column).  

Riar et al. disclose Palmer amaranth (i.e. A. palmeri) as the most problematic weed in soybean in Arkansas, Mississippi, and Tennessee (page 616, right column; Table 5 on pages 617-18).  In Louisiana, A. palmeri is the second most problematic weed in soybean and A. rudis, the common waterhemp, is the fifth most problematic weed in soybean (page 617, Table 5).  Weeds acquiring glyphosate resistance in glyphosate-based management system is “widely documented,” and Palmer amaranth, i.e. A. palmeri, is known to have acquired glyphosate resistance and it is one of the dominant weed species in glyphosate-based soybean systems (paragraph bridging pages 617-618).  Due to multiple resistance to glyphosate and ALS inhibiting herbicides in Palmer amaranth, Riar et al. disclose that PPO-inhibitors can be used, but it must be applied before Palmer amaranth reaches 10 cm (page 619, left column).  
Grossmann et al. teach that not all PPO inhibitor herbicides are the same.  Combination of pyrimidinedione structure and systemic mobility (which relies on saflufenacil’s less intense or delayed injury of necrotic damage of vascular tissue) makes saflufenacil different from other PPO inhibitor herbicides, including the pyrimidinedione PPO inhibitor butafenacil, in providing contact and systemic herbicidal activity.  See in particular from page 297, right column, line 13 to page 298, left column, last line of article text; see also pages 290-297.    
Sievernich et al. (US 9,629,366) exemplify the herbicidal combination of glyphosate or its salt, pyroxasulfone, and saflufenacil (claims 1-15; Table 9 in columns 85-86).  Potassium salt of glyphosate is a disclosed alternative form of glyphosate (column 4, lines 15-25).  Synergistic result is disclosed, wherein weeds against which individual herbicide is not effective is synergistically controlled by the mixture (Table 9).    
Heap et al. teach (page 1045, right column): 
The majority of glyphosate-resistance mechanisms fall into the low-level resistance category, and as such, the strategy for avoiding or delaying glyphosate resistance is to maximize the percent kill by using the highest recommended rate of glyphosate under ideal application conditions.  In this way, many of the individuals with low-level resistance mechanisms may be killed before they have a chance to amalgamate different resistance genes through outcrossing, resulting in individuals with a higher level of glyphosate resistance.

Heap et al. further teach that Amaranthus weeds such as Amaranthus palmeri, A. tuberculatus (a waterhemp), and Ambrosia trifida (a ragweed) are known to have glyphosate resistance.  See page 1042, Table 1; page 1045, Table 4.  
Armel and Guice do not specifically disclose controlling PPO inhibitor-resistant and glyphosate-resistant weeds such as Amaranthus weeds, which weeds can have at least one of an Arg128Gly mutation, Gly399Ala mutation or Gly210 deletion mutation in PPO, by treating the weeds with saflufenacil and glyphosate-potassium salt, with or without another herbicide such as imazethapyr, dimethenamid or pyroxasulfone.  
However, it is known that many weeds such as A. palmeri have acquired resistance to a PPO inhibitor such as fomesafen and glyphosate (e.g., Salas-Perez et al.), and the ordinary skilled artisan would have been motivated to control such weeds with the synergistic herbicidal combination of saflufenacil and glyphosate-potassium salt (Armel, Guice) or saflufenacil, glyphosate-potassium salt, and pyroxasulfone (Sievernich et al.), particularly in view of the fact that majority of glyphosate resistance mechanism can be overcome by applying glyphosate at higher application rates (Heap et al.).  
Armel teaches combined use with glyphosate-potassium salt and how to select the PPO resistant weeds to be treated – those that are resistant to fomesafen or lactofen but sensitive to saflufenacil.  Armel teaches that PPO-inhibitor resistant weeds are weeds, including Amaranthus palmeri, which are not controlled (<70% suppression or eradication 2 weeks after treatment) by fomesafen or lactofen but effectively controlled by saflufenacil.  Applicant admits that PPO-inhibitor resistant weed of the instant invention that has the Gly399Ala mutation or Arg128Gly mutation in PPO is a lactofen resistant weed or fomesafen resistant weed (specification paragraph 0006, all sections; see in particular [6] in view of [1]).  The fact that PPO inhibiting herbicides do not all behave the same and saflufenacil is unique in its herbicidal activity from other PPO inhibiting herbicides is taught by Salas-Perez et al. and Grossmann et al.  
Thus, it is the Examiner’s position that Armel and Guice in view of the cited secondary references would have taught the ordinary skilled artisan a method of selecting PPO-inhibitor resistant weeds having the mutation(s) as claimed herein, i.e. those PPO-inhibitor resistant weeds that are not controlled by fomesafen or lactofen but controlled by saflufenacil, which weeds would encompass Arg128Gly mutation or Gly399Ala mutation.  Armel teaches PPO inhibitor resistant weeds by teaching what type of weeds to apply saflufenacil.  Armel’s invention is that saflufenacil “surprisingly” provides an efficient control against PPO-inhibitor resistant weeds (see from page 1, line 26 to page 2, line 29).  Weeds such as Amaranthus palmeri, are taught by Armel, and those PPO-inhibitor resistant variants that are sensitive to saflufenacil but not to lactofen or fomesafen would have been selected by the ordinary skilled artisan; and such weeds would necessarily include the mutations set forth in the instant claims.  
Additionally, Heap et al. teach the claimed weeds are known to have developed glyphosate resistance, and Salas-Perez et al. teach that Amaranthus palmeri is resistant to both fomesafen and glyphosate and majority of PPO-resistant accessions (85%) exhibited resistance to glyphosate.  
Therefore, the ordinary skilled artisan in this field would have had reasonable expectation that saflufenacil and glyphosate potassium salt, with or without another herbicide such as those recited in instant claim 3, would control weeds that are resistant to PPO inhibitor and glyphosate, as claimed.  Applying to control said weeds in crops such as soybean that are safe to both of the herbicides would have been obvious and expected with the use of crops that are safe or tolerant to saflufenacil and glyphosate, either through natural selection or through transgenic technology.  
For these reasons, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, because every element of the invention and the claimed invention as a whole have been fairly disclosed or suggested by the combined teachings of the cited references.
Applicant’s arguments filed on 1/8/2021 have been given due consideration, but they were deemed unpersuasive. 
Applicant mischaracterizes Armel’s teachings as using “only saflufenacil and describes the results of using saflufenacil against weeds such as Amaranthus palmeri.” (page 4 of the 1/8/2021 response).  However, Armel explicitly identifies mixture B.53, which is a mixture of saflufenacil + glyphosate-potassium, as a suitable herbicide for controlling PPO resistant weeds, which weeds are those that are not controlled by fomesafen, lactofen, or both but controlled by saflufenacil (page 26; see also above discussion of Armel’s teachings).  Armel teaches that the additional herbicide broadens the spectrum of action and achieves synergistic effects (page 16, lines 1-17, 38-40). Applicant also does not specifically address Guice’s teachings.  Guice teaches and exemplifies the advantage of a saflufenacil + glyphosate compound mixture in controlling undesirable, glyphosate resistant plants (Examples 1 and 2; claims 20-21).  Thus, the ordinary skilled artisan would have readily recognized that Armel’s mixture B.53 would control not only PPO resistant weeds but also glyphosate resistant weeds.  
Applicant further argues that “the difference of saflufenacil from other herbicides appear to support the nature of the technologies that one would not be able to reasonably expect/predict certain behavior or efficacy of herbicides or their combinations.” (page 4 of the 1/8/2021 response).  This is an erroneous leap which is not supported by the cited prior art evidence.  Unique herbicidal properties of saflufenacil, with or without glyphosate, are clearly disclosed and demonstrated by the cited prior art references, so Applicant’s argument of unpredictability is a mischaracterization of the prior art.  It bears repeating that Armel teaches and exemplifies saflufenacil in controlling PPO resistant weeds, Armel explicitly teaches mixture B.53 (saflufenacil + glyphosate-potassium), Guice teaches and exemplifies saflufenacil + glyphosate mixture in controlling undesirable glyphosate resistant plants, and Riar teaches use of PPO inhibitors against glyphosate-resistant A. palmeri.  Additionally, Sievernich et al. exemplify the synergistic herbicidal combination of glyphosate or its salt, pyroxasulfone, and saflufenacil against weeds that had tolerance to individual herbicides at the tested application rates (Table 9).  Saflufenacil is a PPO inhibitor that is effective against weeds that are resistant to different PPO inhibitors (fomesafen, lactofen), so its herbicidal efficacy against glyphosate resistant weeds would have been expected (and also demonstrated by prior art), because glyphosate is an EPSP synthase inhibitor4, not a PPO inhibitor; and vice versa, glyphosate is not a PPO inhibitor, its herbicidal efficacy against PPO inhibitor-resistant weeds would have been expected.  Additionally, “resistant” or resistance does not necessarily mean 100% resistance.  Resistance is a matter of degree, as evidenced by Heap et al., who teach that majority of glyphosate resistance mechanisms fall into the “low level resistance category,” which can be overcome by increased application rates. Thus, even glyphosate “resistant” weeds can be controlled by glyphosate itself, so it would have been expected that such weeds would be further controlled by a herbicidal mixture that contains a herbicide with a different mode of action, i.e. saflufenacil.  Furthermore, A. palmeri is known to be resistant to both fomesafen and glyphosate (Salas-Perez et al.; Riar et al.), and the ordinary skilled artisan would have recognized that Armel’s mixture B.53 would be effective in controlling both PPO inhibitor-resistant weeds and glyphosate-resistant weeds, including A. palmeri that has both resistance traits.  See also the full discussion on pages 2-9 of this Office action.  
Regarding the prior art references by Riar, Heap and Sievernich, Applicant argues that “there is nothing that would have led one to the method of Claim 1 that uses specific herbicides against the weeds with specific resistances.”  This argument ignores completely the prior art teachings as a whole, which have been discussed in detail above.  In short, saflufenacil is a PPO inhibitor, so there is a reasonable expectation of success against weeds that have resistance to another mode of activity, i.e. resistance to glyphosate, which is an EPSP synthase inhibitor.  Prior art teachings taken as a whole is amply suggestive of the claimed invention, which is directed to controlling weeds that are resistant to PPO inhibitor and glyphosate by treating said weeds with herbicides that have been taught, demonstrated, and expected to control such weeds, saflufenacil and glyphosate.  
For these reasons, all claims are rejected again.  No claim is allowed.  

Upon reconsideration and further review, Applicant is advised that the outstanding ground of rejection of claims 1-8 under 35 USC 112(a) as failing to comply with the written description requirement is hereby withdrawn.  See also Applicant’s arguments of 1/8/2021, pages 2-4.  

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN PAK whose telephone number is (571)272-0620.  The Examiner can normally be reached on Monday to Friday from 8:30 AM to 5 PM.  

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's SPE, Fereydoun Sajjadi, can be reached on (571)272-3311.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1600.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/JOHN PAK/Primary Examiner, Art Unit 1699                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 Published 01 February 2018; hereinafter, “Armel.”  
        2 Hereinafter, “Guice.”  
        3 The data on page 59 was for another PPO inhibitor-resistant weed, but the interpretation that the scope of Armel’s “control” includes 80% is evidenced by the data and its description, “very good activity.”  Page 59, line 3 to end of page.  
        4 Armel, page 17, line 19; page 23, lines 34-36.  See also instant specification pages 119-120.